Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 4, 2022, claims 12,14 and 15 has been amended, claims 1-11 previously cancelled, claims 12-14 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 -  page 13 (all), filed October  4, 2022, with respect to claims 12-15  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 12, 14 and 15 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Tsuboi (US Pub. No.:2020/0314946). A second ground of rejections is also provide in view of Zhou (US Pub. No.:2019/0207662), and a third ground of rejections in view of Hahn (US Pub. No.:2017/0142618).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 12 and 14-15  is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US Pub. No.:2015/0208382), and further in view of Tsuboi (US Pub. No.:2020/0314946).

As per claim 12,Yao disclose A terminal (see Fig.2, Fig.3, UE / a terminal)comprising: 
a receiver (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information); and 
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170 and per para. 0003, 0005, Table 1, for the LTE system, the subframes use the orthogonal frequency division multiplexing (OFDM) symbol as the basic unit, and each radio frame consists of 10 subframes, and in the current LTE TDD (referred to as TD-LTE) system, there are seven kinds of modes set for the uplink and downlink configuration of the TDD system, and each mode can be called a TDD uplink and downlink configuration identifier, as shown in the first column of Table 1. In Table 1, one radio frame comprises 10 subframes whose subframe numbers are respectively labeled as: 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, wherein, "D" denotes that the subframe is a downlink subframe; "U" denotes that the subframe is an uplink subframe; "S" denotes that the subframe is a special subframe, that is, the subframe comprises a downlink transmission portion, a guard interval, and an uplink transmission portion. For example, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes, clearly Yao teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

Although Yao disclose a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration;

Yao however does not explicitly disclose wherein the update information includes:
information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots.

Tsuboi however disclose wherein an update information includes:
information indicating a number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration (see Fig.4, Fig.6, para. 0118-0120, 0125, configuration of a downlink slot according to an embodiment of the present invention. Each of the radio frames has a length of 10 ms. Each of the radio frames includes 10 subframes and X slots. In other words, the length of one subframe is 1 ms. For each of the slots, time length is defined based on a subcarrier spacing. For example, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively. FIG. 4 illustrates the downlink slot configuration in a case of X=7, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), 
information indicating a number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration (see Fig.4, Fig.6, para. 0118-0120, 0125, the uplink slot is defined similarly, as shown in Fig.4, X OFDM Symbols for UPLINK, each of the radio frames includes 10 subframes and X slots, each of the slots, time length is defined based on a subcarrier spacing, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), 
information indicating a number of DL symbols following after a last DL slot of the number of the contiguous DL slots (see Fig.4, Fig.6, para. 0118-0120, 0125, configuration of a downlink slot according to an embodiment of the present invention. Each of the radio frames has a length of 10 ms. Each of the radio frames includes 10 subframes and X slots. In other words, the length of one subframe is 1 ms. For each of the slots, time length is defined based on a subcarrier spacing. For example, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively. FIG. 4 illustrates the downlink slot configuration in a case of X=7, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), and 
information indicating a number of UL symbols following before a first UL slot of the number of the contiguous UL slots (see Fig.4, Fig.6, para. 0118-0120, 0125, the uplink slot is defined similarly, as shown in Fig.4, X OFDM Symbols for UPLINK, each of the radio frames includes 10 subframes and X slots, each of the slots, time length is defined based on a subcarrier spacing, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the update information includes:
information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots, as taught by Tsuboi, in the system of Yao, so to provide a terminal apparatus capable of efficiently communicating with a base station apparatus, see Tsuboi, paragraphs 12 and 15.


As per claim 14, claim 14 is rejected the same way as claim 12.

As per claim 15, Yao disclose A system comprising a terminal (see Fig.2, Fig.3, Fig.9-10, UE / a terminal) and a base station (see Fig.9-10, eNB), wherein the terminal comprises: 
a receiver  (see Fig.2, Fig.3, a receiving module 310 / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.2, para. 0100-0105, step S202, the UE receives the TDD reconfiguration information sent by the network side and the network using a radio resource control (RRC) reconfiguration message to carry the TDD reconfiguration information, see also Fig.9, step S902, Fig.10, para. 0186-0190, para. 0191-0200); and
a processor (see Fig.3, executing module 330 / a processor) that controls to perform a switching of symbol-based Uplink-Downlink (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see para. 0085, 0099-0117, step S204, after receiving the TDD reconfiguration information, the UE immediately determines a time period {a time} of using the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information {update information of the UL-DL configuration}, and uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information within the time period {a time}; and, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0119-0121, from the time point of receiving the TDD reconfiguration information to the time point of receiving the new TDD reconfiguration information {a given time passes}, that is, after receiving the TDD reconfiguration information, the UE immediately uses the TDD uplink and downlink configuration indicated in the received TDD reconfiguration information, see also para. 0157-0170 and per para. 0003, 0005, Table 1, for the LTE system, the subframes use the orthogonal frequency division multiplexing (OFDM) symbol as the basic unit, and each radio frame consists of 10 subframes, and in the current LTE TDD (referred to as TD-LTE) system, there are seven kinds of modes set for the uplink and downlink configuration of the TDD system, and each mode can be called a TDD uplink and downlink configuration identifier, as shown in the first column of Table 1. In Table 1, one radio frame comprises 10 subframes whose subframe numbers are respectively labeled as: 0, 1, 2, 3, 4, 5, 6, 7, 8 and 9, wherein, "D" denotes that the subframe is a downlink subframe; "U" denotes that the subframe is an uplink subframe; "S" denotes that the subframe is a special subframe, that is, the subframe comprises a downlink transmission portion, a guard interval, and an uplink transmission portion. For example, when the TDD uplink and downlink configuration identifier is 1, that is, it is the TDD uplink and downlink configuration 1: the #0, #4, #5 and #9 subframes in one radio frame are downlink subframes; the #1 and #6 subframes are specific subframes; the #2, #3, #7 and #8 subframes are uplink subframes, clearly Yao teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration), and 
the base station (see Fig.5-6, Fig.9-10, eNB) comprises: 
a transmitter (see Fig.5-6, sending module 620),that transmits the RRC reconfiguration message (see para. 0157, 0158, sending module 620, connected with the determining module 610 and configured to: send the TDD reconfiguration information to the user equipment (UE) with the TDD reconfiguration function in the local cell, wherein the TDD reconfiguration information indicates the TDD uplink and downlink configuration after the change, and the sending module 620 is configured to carry the TDD reconfiguration information in one of the following messages and send it to the UE in radio resource control (RRC) reconfiguration message and RRC message defined for the TDD reconfiguration information).

Tsuboi however disclose wherein an update information includes:
information indicating a number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration (see Fig.4, Fig.6, para. 0118-0120, 0125, configuration of a downlink slot according to an embodiment of the present invention. Each of the radio frames has a length of 10 ms. Each of the radio frames includes 10 subframes and X slots. In other words, the length of one subframe is 1 ms. For each of the slots, time length is defined based on a subcarrier spacing. For example, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively. FIG. 4 illustrates the downlink slot configuration in a case of X=7, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), 
information indicating a number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration (see Fig.4, Fig.6, para. 0118-0120, 0125, the uplink slot is defined similarly, as shown in Fig.4, X OFDM Symbols for UPLINK, each of the radio frames includes 10 subframes and X slots, each of the slots, time length is defined based on a subcarrier spacing, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), 
information indicating a number of DL symbols following after a last DL slot of the number of the contiguous DL slots (see Fig.4, Fig.6, para. 0118-0120, 0125, configuration of a downlink slot according to an embodiment of the present invention. Each of the radio frames has a length of 10 ms. Each of the radio frames includes 10 subframes and X slots. In other words, the length of one subframe is 1 ms. For each of the slots, time length is defined based on a subcarrier spacing. For example, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively. FIG. 4 illustrates the downlink slot configuration in a case of X=7, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed), and 
information indicating a number of UL symbols following before a first UL slot of the number of the contiguous UL slots (see Fig.4, Fig.6, para. 0118-0120, 0125, the uplink slot is defined similarly, as shown in Fig.4, X OFDM Symbols for UPLINK, each of the radio frames includes 10 subframes and X slots, each of the slots, time length is defined based on a subcarrier spacing, in a case that the subcarrier spacing of an OFDM symbol is 15 kHz with Normal Cyclic Prefix (NCP), X=7 or X=14, which correspond to 0.5 ms and 1 ms, respectively. In addition, in a case that the subcarrier spacing is 60 kHz, X=7 or X=14, which correspond to 0.125 ms and 0.25 ms, respectively, also per Fig.6, para. 0125, in FIG. 6, D represents the downlink, and U represents the uplink. As illustrated in FIG. 6, within a certain time section (for example, a minimum time section that should be allocated to one UE in a system), [0126] a downlink part (duration) [0127] a gap [0128] an uplink part (duration),  a ratio is predetermined as a slot format. In addition, the ratio may be defined using the number of OFDM symbols of a downlink included within a slot or a start position and an end position within a slot. Furthermore, the ratio defined using the number of OFDM symbols of an uplink included within a slot or a start position and an end position within a slot. The scheduling of slots is represented as the scheduling of a resource of which a relative time position between a reference signal and a slot boundary is fixed).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the update information includes:
information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots, as taught by Tsuboi, in the system of Yao, so to provide a terminal apparatus capable of efficiently communicating with a base station apparatus, see Tsuboi, paragraphs 12 and 15.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US Pub. No.:2015/0208382), in view of Tsuboi (US Pub. No.:2020/0314946) and further in view of Hwang (US Pub. No.:2016/0044610).

As per claim 13, the combination of Yao and Tsuboi disclose the user terminal according to claim 1.

The combination of Yao and Tsuboi however does not explicitly disclose wherein the given time is a processing delay of 10 ms.

Hwang however disclose wherein a given time is a processing delay of 10 ms (see Fig.3, para. 0046, TDD configuration switch is 10 ms  / a processing delay of 10 ms).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a given time is a processing delay of 10 ms, as taught by Hwang, in the system of Yao and Tsuboi, so that a UE obtains configuration information from a base station in an adaptive TDD system. Each radio frame comprises a plurality of subframes, which are configured into two or more subframe sets. The UE receives a transmit power control (TPC) command in a downlink subframe. The UE determines a power control adjustment state for an uplink subframe i based on the TPC command. The power control adjustment state of subframe i is accumulated from a power control adjustment state of a previous uplink subframe j, where subframe i and subframe j belong to the same subframe set, see Hwang, paragraph 16.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No.:2017/0013605) and further in view of Zhou (US Pub. No.:2019/0207662).

As per claim 12, Li disclose A terminal (see Fig.6 UE 650/ a terminal)comprising: 
a receiver (see Fig.6, Fig.9, receiver 654RX / a receiver) that receives a Radio Resource Control (RRC) reconfiguration message (see Fig.9, para. 0063, a method of dynamically signaling a change in LTE-TDD configurations); and 
a processor (see Fig.6, Fig.9, controller/processor 659) that controls to perform a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration included in the RRC reconfiguration message after a given time passes from a reception of the RRC reconfiguration message (see Fig.9, para. 0063, because UL-DL subframe configuration 0 has 2 subframes (e.g., subframes 0, 5) allocated for downlink communication, the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic. To adapt to the heavier downlink traffic, the base station 902 reconfigure/change the UL-DL configuration and select UL-DL configuration 1, for example. In UL-DL configuration 1, subframes 4, 9 have been converted from uplink to downlink use. Upon changing the UL-DL subframe configuration for at least one radio frame, the base station 902  transmit a configuration update message 914 to all UEs being served by the base station 902. In an aspect, the configuration update message 914 is broadcasted. In another aspect, the configuration update message 914 is indicate a new UL-DL subframe configuration selected by the base station 902 and be associated with one or more radio frames. In another aspect, the configuration update message 914  include an indicator (e.g., a configuration indicator) having two or more bits to indicate the subframe configuration (e.g., the two or more bits is used to indicate a number between 0-6), also since "the base station 902 determine that the current UL-DL subframe configuration does not support the anticipated downlink traffic" where this determination moment is a given time passes, see also Fig. 11, para. 0074-0079, referring to FIG. 9, the base station 902  transmit the D2D resource message 916 based on the reconfigured UL-DL subframe configuration. The D2D resource message 916 enables the first UE 904 to determine the D2D resources allocated for D2D transmissions based on the reconfigured UL-DL subframe configuration. In aspect, the D2D resource message 916 indicates the D2D resources allocated in uplink subframes 3 and 7. In another aspect, the D2D resource message 916 identifies a resource on which the D2D information message 918 will be transmitted (e.g., one or more symbols and associated subcarriers), and the D2D information message will indicate the D2D resources allocated in the uplink subframes 3, 7 based on configuration 1, see also para. 0039-0040, In LTE, for a normal cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain, for a total of 84 resource elements. For an extended cyclic prefix, a resource block contains 12 consecutive subcarriers in the frequency domain and 6 consecutive OFDM symbols in the time domain, for a total of 72 resource elements, and FIG. 9 illustrates a method of dynamically signaling a change in LTE-TDD configurations in the presence of D2D transmissions in a wireless network 900, clearly Li teaches a switching of symbol-based (UL-DL) configuration at a timing of a first DL symbol of the symbol-based UL-DL configuration indicated by update information of the symbol-based UL-DL configuration).

Li however does not explicitly disclose wherein the update information includes: information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots.

Zhou however disclose wherein the update information includes: information indicating a number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots (see Fig.1, Fig.2, para. 0149, FIG. 2 shows an example FDD frame timing. Downlink and uplink transmissions may be organized into radio frames 201. In this example, radio frame duration is 10 milliseconds (msec). Other frame durations, for example, in the range of 1 to 100 msec may also be supported. Each 10 msec radio frame 201 may be divided into ten equally sized subframes 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported. Subframe(s) may comprise two or more slots (e.g., slots 206 and 207). For the example of FDD, 10 subframes is available for downlink transmission and 10 subframes is available for uplink transmissions in each 10 msec interval. Uplink and downlink transmissions may be separated in the frequency domain. A slot may be 7 or 14 OFDM symbols for the same subcarrier spacing of up to 60 kHz with normal CP. A slot may be 14 OFDM symbols for the same subcarrier spacing higher than 60 kHz with normal CP. A slot may include all downlink, all uplink, or a downlink part and an uplink part, and/or alike. Slot aggregation may be supported, for example, data transmission may be scheduled to span one or multiple slots. For example, a mini-slot may start at an OFDM symbol in a subframe. A mini-slot may have a duration of one or more OFDM symbols. Slot(s) may include a plurality of OFDM symbols 203. The number of OFDM symbols 203 in a slot 206 may depend on the cyclic prefix length and subcarrier spacing, see also Fig.3, para. 0150).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the update information includes:
information indicating the number of contiguous DL slots from a beginning to a direction of the end in the 1symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots, as taught by Zhou, in the system of Li, so that a base station provides uplink and downlink slot and symbols information, see Zhou, paragraphs 149 and 150.

As per claim 14, claim 14 is rejected the same way as claim 12.
As per claim 15, claim 15 is rejected the same way as claim 12.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third rejections in view of IDS filed 5/13/2022

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2015-524221A (D1), in view of W02014/188811 (D2) and further in view of Hahn (US Pub. No.:2017/0142618).

As per claim 11, JP 2015-524221A discloses (see paragraphs [0032], [0035] to [0044]) describes a method of reconfiguring a TDD uplink/ downlink configuration (corresponding to the symbol-based "UL-DL configuration" of the present application). The UE receives TDD reconfiguration information (corresponding to "update information of the symbol-based UL--DL structure" in the present application) from the network side, and the information is included in the RRC reconfiguration message (corresponding to the symbol-based "upper layer signaling'' in the present application) : After the UE receives the TDD reconfiguration information (corresponding to the "timing when the update information has been received", the wireless frame number and the subframe number indicated by the received TDD reconfiguration information is a "system frame number" ; and the system frame number is set to a first value). Tt corresponds to the timing when the subframe number is the second value, and describes the use of the TDD uplink/ downlink configuration indicated by the TDD reconfiguration information (corresponding to the "switching" in the present application).

D1 however does not explicitly disclose the "timing to transmit a completion notice to the RRC reconfiguration";

W02014/188811 teaches (see paragraphs [0161] and [0162]), the UE receives RRC signaling instructing the eNode TDD configuration. The UE transmits a response to the RRC signaling (corresponding to the "timing to transmit a completion notice to the RRC reconfiguration", and it is described that at the reconfiguration point, the TDD configuration is changed to change the TDD configuration. 

Therefore, it could have been easily conceived by a person skilled in the art to apply the technique described in the cited document 2 in the invention described in the cited document to use the TDD uplink/ downlink configuration lo which the message output is instructed after the UE responds to the RRC reconfiguration message.

The combination of D1 and D2 however does not explicitly disclose wherein the update information includes: information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots.

Hahn however disclose wherein the update information includes: information indicating a number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots (see Fig.2, para. 0037-0041, FIG. 2 illustrates a resource grid in a downlink slot. While one downlink slot includes 7 OFDM symbols in the time domain and one RB includes 12 subcarriers in the frequency domain in FIG. 2, the present invention is not limited thereto. For example, one slot includes 7 OFDM symbols in the case of normal CP whereas one slot includes 6 OFDM symbols in the case of extended CP. Each element on the resource grid is referred to as a resource element (RE). One RB includes 12×7 REs. The number NDL of RBs included in the downlink slot depends on a downlink transmit bandwidth. The structure of an uplink slot is the same as that of the downlink slot, see also Fig.3, para. 0042).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the update information includes:
information indicating the number of contiguous DL slots from a beginning to a direction of the end in the symbol-based UL-DL configuration, information indicating the number of contiguous UL slots from the end to a direction of the beginning in the symbol-based UL-DL configuration, information indicating the number of DL symbols following after a last DL slot of the number of the contiguous DL slots, and information indicating the number of UL symbols following before a first UL slot of the number of the contiguous UL slots, as taught by Hahn, in the system of D1 and D2, so that a base station provides uplink and downlink slot and symbols information, see Hahn, paragraphs 41 and 42.

As per claim 14, claim 14 is rejected the same way as claim 12.
As per claim 15, claim 15 is rejected the same way as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizusawa (US Pub. No.: 2016/0113037) – see Fig.12, para. 0157-0163, “Referring to FIG. 12, for example, the TDD configuration 0 is set up to the radio frame #5. Then, the new TDD configuration 1 is set at a time (the reconfiguration point) between the radio frame #5 and the radio frame #6. However, the SIB1 including the information of the TDD configuration is updated at time intervals of the order of several hundred millisecond (ms), and therefore the previously set TDD configuration (i.e., the TDD configuration 0) can be announced within a period at or after the reconfiguration point. Further, timing for acquiring the announced SIB1 information is different, depending on the UE. Thereby, when the newly set TDD configuration is acquired from the SIB1, the delay from the reconfiguration point to the time at which the UE acquires the newly set TDD configuration is a delay of the order of several hundred millisecond”.
Cho (US Pub. No.:2018/0020431) – see Fig.3, para. 0082-0088, “The number of OFDM symbols included within one slot may be different depending on the configuration of a cyclic prefix. The CP has an extended CP and a normal CP. For example, if an OFDM symbol includes normal CPs, the number of OFDM symbols included within one slot may be 7. If an OFDM symbol includes extended CPs, the number of OFDM symbols included within one slot becomes smaller than that for the normal CP case since the length of a single OFDM is increased. In the case of extended CP, for example, the number of OFDM symbols included within one slot may be 6”.
Zhou (US Pub. No.:2019/0207662) – see para. 0338, “Wireless devices may perform uplink beam sweeps to access a cell. For a single beam, a base station may configure time-repetition transmission within one SS block. This time-repetition may comprise, for example, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a physical broadcast channel (PBCH). These signals may be in a wide beam. In a multi-beam example, a base station may configure one or more of these signals and physical channels, such as in an SS block, in multiple beams. A wireless device identify, from an SS block, an OFDM symbol index, a slot index in a radio frame, and a radio frame number from an SS block.”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469